Citation Nr: 1130778	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  05-41 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a heart condition, to include as secondary to service-connected generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

L.G., the Veteran's daughter


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from November 1942 to January 1946, and        from August 1950 to January 1952. He had additional subsequent duty in the            Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, through which the RO considered reopened a claim for service connection for a heart disorder, to include on a secondary basis, and denied the de novo claim on the merits. 
 
While in the aforementioned March 2004 rating decision the RO reopened the claim for service connection for a heart disorder, the Board still had a legal duty under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010) to initially address itself the question of whether new and material evidence had been received to reopen the claim. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).                              

In November 2009, the Board remanded the Veteran's petition to reopen for further evidentiary development. 

In April 2011, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ), with L.G., the Veteran's daughter providing testimony.              The Board points out that throughout much of the pendency of the appeal, L.G. has provided evidence and argumentation on the Veteran's behalf, in part as she holds a Power of Attorney assuming responsibility for the Veteran's financial affairs.           For purposes of acting as the Veteran's designated representative before the Board, however, pursuant to a representation agreement The American Legion has remained in this direct capacity, including during the aforementioned hearing. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.           In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor   his representative has asserted that VA failed to comply with 38 C.F.R.                      § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.            By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran's daughter, through hearing testimony on his behalf, demonstrated that she had actual knowledge of the elements necessary to substantiate his claim for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim before it based on the current record.

In a May 2011 decision, the Board granted the Veteran's petition to reopen service connection for a heart condition, upon receipt of new and material evidence.            The Board then remanded the now reopened claim for service connection for specified evidentiary development and readjudication. 

Unfortunately, still further development of the record is necessary. The appeal            is therefore again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part.






REMAND

The Board regrets the additional delay that this remand will cause in reaching a disposition of the Veteran's appeal, but finds there is no other alternative in order to properly supplement the record. 

The Board's prior remand in May 2011 was for the Veteran to undergo                  VA Compensation and Pension examination to establish the diagnosis of all cardiovascular conditions which he currently manifests, and to then obtain an opinion as to whether any diagnosed cardiovascular disorder is causally related to his service-connected generalized anxiety disorder. The Board deemed such medical information essential to reach a well-substantiated outcome on the question of secondary service connection, i.e., whether generalized anxiety disorder either caused, or has chronically aggravated a claimed cardiovascular condition.                      See 38 C.F.R. § 3.310(a) (service connection may be granted for a disability        which is proximately due to or the result of a service-connected disease or injury).      

The Veteran underwent this VA examination in June 2011. The VA examiner indicated a medical history of coronary artery disease, myocardial infarction, congestive heart failure, coronary artery bypass graft, atrial fibrillation, and pacemaker. According to the medical history, the Veteran after his bypass surgery (in 1987) developed congestive heart failure followed by atrial fibrillation, and eventually needed surgery to put in a pacemaker. Following physical exam, the examiner offered this opinion:

	It is less likely than not that the Veteran's diagnosis of coronary artery disease, status post myocardial infarction, coronary artery bypass graft, and pacemaker, are etiology related to his service-connected generalized anxiety disorder. There is no medical evidence that coronary artery disease is caused by [a] generalized anxiety disorder condition. [An] abnormal EKG in November 1950 is not medically linked to the development of coronary artery disease decades later. [A] nexus between the coronary artery disease and service-connected psychiatry condition is not established.              The Veteran's early onset of coronary artery disease was caused by hypertension and prior long history of tobacco use. There is no medical evidence that the Veteran's cardiac condition was chronically aggravated by his generalized anxiety disorder.

This opinion addresses well the etiology of coronary artery disease, which indeed appears to be the primary cardiovascular disability the Veteran manifests. Unfortunately however, atrial fibrillation is also part of the diagnostic picture, as the VA examiner himself observed, and a July 2009 treatment summary from           the Veteran's cardiologist (Dr. L.S.W.) confirms. The Veteran received a pacemaker for this problem in 2004, but nowhere does it show that the problem is fully controlled with a pacemaker device. On the central issue of whether atrial fibrillation has anything to do with an anxiety disorder, the Board simply has no determinative medical evidence before it. Hence, a supplemental opinion request to the June 2011 VA examiner is needed. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. The RO/AMC should return the claims folder to the VA examiner who conducted the VA cardiological examination of June 2011, and request a supplemental opinion to ascertain the etiology of a heart condition.           The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.          The VA examiner should then provide an opinion as to whether the Veteran's diagnosed chronic atrial fibrillation (status-post pacemaker implantation) is etiologically related to his service-connected generalized anxiety disorder. The examiner should be asked to provide an opinion as to whether atrial fibrillation was caused by generalized anxiety disorder, and whether the Veteran's atrial fibrillation condition has been chronically aggravated by the same. (The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression). 

The examiner should include in the examination report the rationale for (or an explanation of the reasons he reached) any opinion expressed. 

If the June 2011 examiner is not available or is no longer employed by VA, please schedule the Veteran for a new examination by an examiner who has not seen him previously, to obtain an opinion as to the likelihood that a claimed cardiovascular disability (including both coronary artery disease and atrial fibrillation) was either incurred in military service or is secondarily related to service-connected generalized anxiety disorder. 

2. The RO/AMC should then review the claims file.            If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim of entitlement to service connection for a heart condition, including secondary to generalized anxiety disorder, based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



